Case 5:18-cr-00258-EJD Document 118 Filed 08/02/19 Page 1 of 1

TRANSCRIPT ORDER COURT USE ONLY

NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 CJA counsel please use Form CJA24
(CAND Rev. 08/2018) Please read instructions on next page.
_ 1a. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3. CONTACT EMAIL ADDRESS
_ Shari Ginsberg (212) 303-3528 sginsberg@bsfllp.com
| Lb. ATTORNEY NAME (if different) 2b. ATTORNEY PHONE NUMBER 3. ATTORNEY EMAIL ADDRESS
llana Miller (212) 446-2367 imiller@bsfllp.com
| 4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) - 5. CASE NAME 6. CASE NUMBER
Boies Schiller Flexner LLP s
55 Hudson Yards USA v. Holmes, et al. 5:18-cr-00258

_ New York, NY 10001 ~
8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— OJ FTR O APPEAL J CRIMINAL © In forma pauperis (NOTE: Court order for transcripts must be attached)

lrene Rodriguez @NON-APPEAL 9 CIVIL CJA: Do not use this form: use Form CJA24,

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

a.  HEARING(S) (OR PORTIONS OF HEARINGS) % ee ea eee a Ted] | 2. cietinaerne (Choose one per line)
DATE JUDGE TYPE PORTION POF TEXT/ASCI PAPER CONDENSED ECFACCESS | ORDINARY 14-Day “EXPEDITED S.DAY DAILY HOURLY —-REALTIME
ints) (eg. owe Aiegtingie tan cattenig, eran “emah ene) te) | 07 (rp etn

06/28/2019 EJD Motion. Fullhearing @ O O O © 0 0 08 60 0 e@ o
06/28/2019 EJD CMC Full hearing - O O O O O O O O O @ O
07/17/2019 EJD Motion Full hearing e oO oO O O O O oO O O o O
- | O O O O 0° 0 0 0 60 0 © oOo
Oo oO O O O O oO O O O Oo O
oO O Oo O O O O oO oO Oo Oo O

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

, ORDER & CERTIFICATION (11. & 12.) By signing
11. SIGNATURE

12. DATE

08/02/2019

 
